Citation Nr: 1015859	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than April 23, 2002, 
for the grant of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 Regional Office (RO) in 
Washington D.C. rating decision, which granted entitlement to 
TDIU, effective April 23, 2002.

The Veteran also had a hearing before the undersigned 
Veterans Law Judge in May 2008.  A transcript of this 
proceeding has been associated with the claims file.

The Veteran's case was remanded by the Board for additional 
development in September 2008.  The case is once again before 
the Board.


FINDING OF FACT

Prior to April 23, 2002, the Veteran did not have a single 
disability ratable at 60 percent or more, or at least one 
ratable at 40 percent or more with a combined rating to 70 
percent or more; and the evidence does not otherwise 
establish that the Veteran was unemployable solely due to his 
service connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 23, 2002 for the grant of a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1997-2002); 38 C.F.R. § 3.400 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial rating decision that 
assigned the effective date for the TDIU.  Since the claim as 
to an earlier effective date is considered a "downstream" 
issue, a specific VCAA notice letter was not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in response to notice 
of its decision on a claim for which VA has already given the 
38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue). 
 
Moreover, the Federal Circuit has held that 38 U.S.C. § 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim 
upon receipt of a notice of disagreement with the effective 
date assigned by a RO for a compensation award.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, 
once a decision has been made awarding service connection, a 
disability rating, and an effective date, § 5103(a) notice 
has served its purpose, as the claim has already been 
substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Nevertheless, the VCAA letter dated in October 2008 satisfied 
most or all of the above listed notice requirements.  
Furthermore, it is clear from the statements of the Veteran 
and his representative that they understood how to 
substantiate the claim on appeal.  Thus, any error in the 
content or timing of notice is nonprejudicial. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  The Board notes that the claim was remanded 
by the Board in September 2008 to afford the RO the 
opportunity to obtain records from the Social Security 
Administration (SSA).  Such records were obtained and 
associated with the claims file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  The Veteran has been 
provided multiple VA examinations to determine the current 
severity of his service-connected disabilities and their 
effects on his ability to obtain and maintain substantially 
gainful employment.  Another examination is not necessary in 
connection with the claim because the examination would show 
only the Veteran's current ability to obtain and maintain 
substantially gainful employment and could not show evidence 
with respect to this question prior to April 23, 2002, which 
is the applicable time frame for the claim on appeal.

Based on the foregoing, VA has sufficiently satisfied its 
duties to inform and assist the Veteran in the development of 
his claim, and he is not prejudiced by the Board considering 
the merits of the claim in this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

Earlier Effective Date for TDIU

The Veteran raised a formal claim for a TDIU in April 2002.  
As noted above, the Veteran was granted entitlement to TDIU 
in a June 2005 rating decision.  A notice of disagreement 
(NOD) was submitted in July 2005 with respect to the 
effective date assigned.  In January 2006, a statement of the 
case (SOC) was issued with respect to this issue.  The 
Veteran submitted a substantive appeal in March 2006.  The 
Veteran claims that an earlier effective date, prior to April 
23, 2002, should be assigned for the grant of entitlement to 
TDIU.  

The evidence of record indicates that the Veteran has been 
unemployed since 1992.  During the Veteran's May 2008 Board 
hearing, his representative argued that the effective date 
should be March 18, 1998 or, in the alternative, November 27, 
2001.  The Veteran also separately has claimed that the 
effective date should be in 1992 or 1995.  The Veteran claims 
that his unemployment from 1992 is a result of his service-
connected disabilities.  

The Board notes that VA will grant a total rating for 
compensation purposes based on unemployability when the 
evidence shows that the Veteran is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his or her education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1997-2002).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a). 
 
Prior to April 23, 2002, these criteria are not satisfied in 
the instant case.  The Veteran's only service-connected 
disabilities at that time were PTSD and prostatitis.  The 
Veteran's PTSD disability was evaluated as 50 percent 
disabling prior to April 23, 2002.  The prostatitis 
disability was and is rated as noncompensable.  Thus, the 
criteria of 38 C.F.R. § 4.16(a) were not met prior to April 
23, 2002. 
 
Where the percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his or her age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009). 
 
A claim for TDIU is a claim for increased compensation if, as 
in this case, the "disability upon which entitlement to TDIU 
is based has already been found to be service connected."  
Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  
Accordingly, the assignment of an effective date is 
controlled by the criteria for assigning the effective date 
for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991). 
 
The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2009).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In such an instance, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2009); Harper v. Brown, 10 Vet. App. 125 (1997). 
 
The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998). 
 
The Federal Circuit has held that where a Veteran: (1) 
submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, the regulatory requirements have been 
satisfied and VA must consider whether the Veteran is 
entitled to a total rating for compensation purposes based on 
individual employability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001). 
 
Initially, the Board notes that his service-connected 
prostatitis has been attributed by neither the Veteran nor 
any competent medical professional to be a contributing 
factor in the Veteran's current unemployment or general 
unemployability.  As such, in order to receive a total 
disability rating under § 4.16(a) prior to April 23, 2002, it 
must be determined that the Veteran's PTSD rendered him 
unemployable as of some prior date without regard to any 
impairment caused by nonservice-connected disabilities.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough; the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addition, the Board notes that the Court has recently held 
that a request for a TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Thus, when entitlement to TDIU is 
raised during the appeal of a rating for a disability, it is 
part of the claim for benefits for the underlying disability.  
Id at 454.  The Board notes that the Veteran's claim for PTSD 
was raised in March 1998 and service connection eventually 
awarded from that date.  Thus, the Board will consider the 
applicability for TDIU from that point.

The evidence of record indicates that the Veteran's last full 
time job ended in 1988 due to drug dependence.  The Veteran 
thereafter applied for social security benefits and in a 
November 1995 Disability Determination and Transmittal for 
the SSA a primary diagnosis of organic mental disorders and a 
secondary diagnosis of substance addiction disorder (drug) 
was made.  The Veteran's application for benefits 
subsequently was granted, effective from January 1995.  

In January 1996, the Veteran was afforded a VA psychiatric 
examination.  After an interview of the Veteran and 
appropriate testing, the examiner made Axis I diagnoses of 
cocaine dependence, substance-related psychotic disturbance, 
and substance-related depressive episode and an Axis IV 
notation of current stressors including unemployment and 
disability.  The examiner found the Veteran somewhat 
challenging to diagnose, given a strong family history of 
schizophrenia but a life a bit unusual for schizophrenia.  
The examiner noted that onset of schizophrenia would have 
been around age 37 and at about the time the Veteran started 
having drug problems and work problems.  The examiner noted 
that the Veteran's occupational functioning had dramatically 
decreased over the previous eight years.    

The Veteran received periodic treatment for his psychiatric 
problems from the start of the appellate time period.  In 
January 2001, a VA treatment record noted a DSM-IV Axis IV 
diagnosis of family, emotional, and employment stressors.

In January 2001, the Veteran's eligibility for continued SSA 
benefits was reviewed.  An SSA Cessation or Continuancy of 
Disability report noted a primary diagnosis of schizophrenia 
and a secondary diagnosis of PTSD.

In October 2001 a VA board of three psychiatric examiners 
considered the Veteran's psychiatric disorders.  After a 
review of the claims file, clinical records, and interviewing 
the Veteran, the board concluded that the Veteran's primary 
and most significant disability was chronic schizophrenia.  
The examiners concluded that his schizophrenia, along with 
his drug usage, was the most likely cause of his 
unemployment.  At that point, the Veteran also was diagnosed 
with PTSD, but his unemployment was not attributed to his 
PTSD.  

In May 2002, the Veteran was afforded a VA examination, 
during which the Veteran reported that his psychiatric 
problems began in 1988 and that he treated his psychiatric 
problems with drugs and alcohol.  The Veteran reported that 
his contract as a management analyst for the local government 
was not renewed and he had been unable to obtain a job since 
that time.  The examiner diagnosed PTSD and chronic paranoid 
schizophrenia and opined that the Veteran experienced 
symptoms of each disorder independently.

In support of his claim, the Veteran submitted a letter, 
dated in May 2002, from a VA psychiatrist, Dr. L. Z., noting 
that the Veteran's schizophrenia and PTSD each rendered him 
severely disabled and that the Veteran's symptoms of PTSD 
affected his overall psychiatric condition.  The same 
psychiatrist penned a January 2005 letter noting ongoing 
treatment for PTSD and schizophrenia and stating that the 
Veteran had been unable to maintain employment since 1992 
because of his psychiatric condition.  The psychiatrist 
believed the Veteran did not have a realistic chance of 
maintaining employment in the foreseeable future because of 
both psychiatric diagnoses.

The Board notes that there potentially is conflicting 
evidence regarding whether the Veteran's service-connected 
disabilities affected his ability to obtain and maintain 
substantially gainful employment prior to April 23, 2002.  In 
general, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, his knowledge and skill in analyzing the data, and 
his medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000). 
 
The Board acknowledges the May 2002 and January 2005 letters 
from the Veteran's treating VA physician stating that the 
Veteran was substantially disabled due to his service-
connected PTSD and nonservice-connected schizophrenia and 
that he had stopped working in 1992 because of his 
psychiatric condition.  In that regard, the Board notes that 
the psychiatrist has stated that a combination of his 
service-connected PTSD and his nonservice-connected 
schizophrenia have made it difficult to obtain and maintain 
substantially gainful employment.  However, as discussed 
above, for an earlier effective date to be assigned, the 
evidence would need to establish that the Veteran's service-
connected disabilities alone prevented him from obtaining and 
maintaining employment.  In this case, the letters from the 
VA treating psychiatrist opine only that some combination of 
the Veteran's service-connected and nonservice-connected 
psychiatric disabilities rendered him unable to obtain or 
maintain employment from 1992.  

By contrast, the October 2001 board of three VA psychiatrists 
found that the Veteran's unemployment from 1992 was due to a 
combination of nonservice-connected disabilities, 
specifically, schizophrenia and drug dependence.  While in 
that same examination the examiners also diagnosed PTSD, they 
did not find that the PTSD, or any other service-connected 
disability, played any role in the Veteran's unemployment.  
In addition, the Board notes that the May 2002 VA examiner 
found that the Veteran's PTSD and schizophrenia were 
independent disorders, which is consistent with other 
evidence of record indicating that the service-connected and 
nonservice-connected psychiatric disorders are not 
interrelated.

Based on the foregoing, the Board finds that the greater 
weight of probative evidence is against assigning an 
effective date for TDIU earlier than April 23, 2002.  The 
evidence of record establishes that prior to April 23, 2002 
the Veteran's nonservice-connected schizophrenia contributed 
to his inability to obtain or maintain employment and, at 
best, the Veteran's service-connected PTSD may have also 
contributed to his unemployment.  There is no medical 
evidence of record specifically suggesting that the Veteran's 
service-connected disabilities alone prevented him from 
obtaining or maintaining employment prior to April 23, 2002.  
Indeed, as noted, there is significant evidence of record 
that the Veteran's service-connected disabilities did not 
substantially contribute to his unemployment during this 
period.  
 
The Board is cognizant of the Veteran's sincere belief in the 
merits of his claim, but it places less weight or probative 
value on the Veteran's statements concerning the symptoms 
from his service-connected PTSD than it does on the objective 
medical evidence of record.  While the Veteran is competent 
to describe the severity of his symptoms, he does not possess 
the requisite expertise needed to differentiate the degree to 
which his difficulty obtaining and maintaining employment is 
attributable solely to his service-connected PTSD rather than 
his nonservice-connected schizophrenia.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board 
affords greater weight to the medical opinions of record.  
While the Board sympathizes with the Veteran, the most 
probative evidence of record does not demonstrate that his 
PTSD or other service-connected disabilities were the sole 
cause of his unemployment prior to April 23, 2002. 
 
In sum, the objective medical evidence simply does not 
establish that the Veteran was unable to obtain a 
substantially gainful occupation solely as a result of his 
service-connected PTSD prior to April 23, 2002.  While the 
Board does not wish to minimize the nature and extent of the 
Veteran's overall disability during this period, the most 
probative evidence of record does not support the Veteran's 
claim that his service-connected PTSD prevented him from 
engaging in substantially gainful employment during this 
period, without regard to his age or nonservice-connected 
disabilities.  Therefore, referral for consideration of a 
TDIU on an extra-schedular basis is not warranted.  38 C.F.R. 
§ 4.16(b).


ORDER

Entitlement to an effective date earlier than April 23, 2002, 
for the grant of TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


